Citation Nr: 0632177	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, now rated as 
10 percent disabling. 

2.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to August 
1978. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a right knee disability, now rated as 10 
percent disabling; and from an October 2002 rating decision 
that denied service connection for a skin disability.  

In January 2005, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication. 

The veteran testified before the Board sitting at the RO in 
July 2006. 


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee is 
manifested by deformity and scarring as a result of past 
surgery including a patellectomy.  Range of motion is 112 
degrees in flexion and zero degrees in extension but with no 
additional limitation of motion on repetition.  

2.  The veteran's dermatitis manifested many years after 
service and is not related to any incident of service. 



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.951, 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 
5260, 5261 (2006). 

2.  The criteria for service connection for a skin disability 
have not been met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1116, 1154, 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served as an air crew gunner and weapons 
maintenance technician.  He completed numerous combat tours 
of duty in the Southeast Asia Theater of Operations, 
including service in the Republic of Vietnam from 1965 to 
1976, and was awarded numerous combat decorations.  He 
contends that his right knee disability is more severe and 
seeks a higher rating.  He contends that his dermatitis first 
manifested in service and is the result of exposure to 
herbicides.    

Increased Rating for a Right Knee Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App.
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's service-connected right knee disability is 
presently evaluated as 10 percent disabling under Diagnostic 
Code 5010-5260.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003, 5010.  With regard to the knee, a 10 percent 
rating is warranted when flexion is limited to 45 degrees.  A 
20 percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261.
  
Ankylosis, recurrent subluxation or lateral instability, 
cartilage effusion or removal, impairment of the tibia and 
fibula, and genu recurvatum of the knee are not shown by the 
medical evidence in this case, and therefore rating under 
these criteria does not apply.  38 C.F.R. § 4.71a, DC 5256, 
5257, 5258, 5259, 5262, 5263. 

Service medical records showed that the veteran injured his 
right knee in 1974 and underwent several surgical procedures 
including a patellectomy.  In February 2001 and June 2001, a 
private orthopedic physician stated that he had been 
providing on-going medication, therapy, and consultations for 
further surgery to the veteran for several years and that he 
expected the veteran's disability to be permanent.  In March 
2001, a VA examiner noted that the veteran reported that he 
had reinjured his knee in a vehicle accident in 1981 and 
again in a workplace accident in 1984 or 1985.  Records of 
treatment following the injuries are not in the file.  The 
examiner reviewed recent X-rays and noted the absence of a 
patella and healed fractures of the tibia and fibula.  He 
also noted indications of osteoporosis and osteoarthritis.  
Range of motion was 90 degrees in flexion with some 
crepitation. 

In February 2005, a VA examiner noted the veteran's reports 
of additional knee surgeries in 1994 including one to correct 
a serious infection.  Records of these surgeries are not in 
the file.  The veteran reported weakness, stiffness, 
occasional "giving way," and pain when flexing his knee 
greater than 90 degrees.  The veteran also reported that he 
used a cane for support.  He did not currently use medication 
for pain and did not experience flare-up episodes.  The 
examiner measured a range of motion of 112 degrees flexion 
and zero degrees extension.  There was no additional 
limitation of motion on repetition.  The examiner found no 
weakness, subluxation, crepitation, instability, locking, 
effusion, flare-ups, tenderness, and swelling. 

In his July 2006 hearing, the veteran stated that his knee 
was weaker than at the time of the February 2005 examination 
and that he experienced pain when he moved it in flexion.  He 
stated that he had discussed his knee complaints with his 
private physician but that he was not sure whether his 
physician recorded the treatment.  The Board held the file 
open for 30 days to allow the veteran to submit any 
additional evidence; however, no records of this examination 
or treatment were received.  The veteran described being 
unable to push off with his leg quickly to avoid being hit by 
a motor vehicle and sustained broken bones in his right leg 
above the knee.  It was not clear whether this was a 
description of the 1981 accident or a more recent event.  The 
veteran mentioned the use of medication but that it was 
prescribed for another disorder.

The veteran shows some limitation of motion and degenerative 
arthritis has been confirmed by X-ray.  Thus, a 10 percent 
rating has been assigned under 38 C.F.R. § 4.71a, DC 5010-
5260.  The Board finds that the evidence does not reflect the 
presence of limitation of motion of the right knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the knee disorder has not 
resulted in limitation of motion of the knee resulting in 
flexion limited to less than 45 degrees, and does not limit 
extension to 15 degrees.  

Although the veteran uses a cane and perceives a worsening 
degree of weakness in his knee, he is able to ambulate and 
perform activities of daily living including driving an 
automobile.  As noted at the February 2005 VA examination, 
there is no objective medical evidence to explain the 
perception of weakness.  The Board finds that the current 
rating of 10 percent adequately reflects the weakness, 
fatigue and pain on use experienced by the veteran, given the 
minimal limitation of motion otherwise documented in the 
record.  See 38 C.F.R. § 4.40.  The VA examination 
specifically noted no flare-ups, effusion, tenderness or 
swelling.  Accordingly, the criteria for a disability rating 
higher than 10 percent for a right knee disorder are not met.  
As noted previously, a separate compensable rating for 
instability of the right knee is not warranted under 
Diagnostic Code 5257 because there is no evidence that the 
veteran's service-connected right knee disability has 
resulted in instability or subluxation.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Skin Disability

Direct service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  In the case of such a veteran, service connection 
based on herbicide exposure will be presumed for certain 
specified diseases that become manifest to a compensable 
degree within a specified period of time.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).
 
The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Therefore, the 
Board will evaluate the claim under the provisions of both 
direct and presumptive service connection. 

Service medical records showed that the veteran sought 
treatment on one occasion in January 1958, prior to duty in 
Southeast Asia, for a scalp rash.  The examiner diagnosed 
seborrheic dermatitis and prescribed medication.  There was 
no follow-up examination or treatment.  The remainder of the 
service medical records is silent for any other complaints of 
dermatitis or any other skin condition.  Notably, physical 
examinations in March 1959, August 1965, September 1967, 
February 1968, March 1969, July 1970, March 1971, and April 
1977 showed no skin abnormalities.  In several of these 
examinations, medical histories prepared by the veteran 
disclosed no skin conditions.  Also notable is the 
substantial number of other flight examinations and treatment 
conducted by military medical facilities at air bases in 
Southeast Asia from 1965 to 1975. 

In November 1978, three months after the veteran retired from 
military service, a comprehensive VA examination was 
performed.  The veteran had not filed a claim for a skin 
condition, and the examiner noted no skin abnormalities. 

In April 2001, the veteran sought treatment from a private 
family practice physician for a persistent rash that he 
stated he had experienced since exposure to herbicides in 
service.  The physician noted that the veteran had an 
ulcerative type dermatitis on his neck, anterior chest, 
forearms, and legs that was chronic for 20 years and was 
persistent, regardless of any treatment in or after service.  
There is no previous clinical record of treatment by this or 
any other physician in the file, although the file does 
contain records by this physician since 1990 addressing other 
illnesses.  She stated that the veteran had thyroid cancer 
and that his wife had several miscarriages.  She further 
stated, "[a]ll the problems were consistent with many of the 
problems we have seen repeated with exposure to Agent Orange.  
I think that this could very possibly be a contributing 
factor to his persistent dermatitis and to other health 
problems."  There are no subsequent records of treatment for 
a skin condition by this or any other physician.  In June 
2002, the RO requested that the physician provide medical 
information or clinical analysis to support her correlation 
of the skin condition to Agent Orange, but no response was 
received. 

In February 2005, a VA examiner examined the veteran and was 
asked to determine whether the veteran had a skin condition, 
and if so, whether it was as least as likely as not incurred 
in or aggravated by service.  The examiner reviewed the 
entire claims file.  She noted that the veteran had multiple 
sores over 50 percent of the extensor surfaces of his arms 
and fingers, and over 5 percent of each leg.  She diagnosed 
diffuse dermatitis with unknown etiology since there had been 
no record of any work-up testing.  She stated that she could 
not determine if the condition was related to service because 
there was no evidence that he had the disorder in service.  

In his July 2006 hearing, the veteran stated that his skin 
condition first appeared in 1969 while serving in Vietnam.  
He stated that his skin complaints were not documented 
because he was in a war zone.  He described his exposure to 
herbicides while loading aircraft and flying through sprayed 
areas.  He did not discuss any other injuries or other 
incidents of service associated with his skin condition. 

First, the Board concludes that direct service connection for 
the veteran's skin disability is not warranted because there 
is no medical evidence of incurrence or chronicity of the 
disease in service or for many years after service.  Although 
the veteran stated that he observed skin lesions since 1969, 
there are no records to show that he sought medical care for 
the condition until over 25 years after service.  The single 
occasion of scalp rash noted in service was prior to overseas 
service and was resolved with medication.  Several general 
physical examinations and veteran-prepared medical histories 
since 1969 showed no record of any skin abnormalities.  The 
April 2001 physician's statement that the veteran had the 
condition for over 20 years is not supported by any clinical 
records.

The veteran contends that his reports are sufficient proof of 
service connection since he was in combat.  Lay evidence that 
a disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service even if there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154 (b); 
38 C.F.R. § 3.304 (d).  The veteran's combat service was 
extensive and heroic.  However, he flew missions lasting up 
to eight hours from well-established air bases.  His service 
medical record showed that medical facilities were available 
at all bases and that he was examined on many occasions.  The 
circumstances of his combat service do not warrant the 
application of this rule. 

The veteran also contends that the February 2005 medical 
evaluation was inadequate because the examiner did not comply 
with the Board's remand instructions by providing an opinion 
whether the veteran's condition was more or less likely to be 
related to service.  Because the examiner stated that there 
was no medical evidence of a disease in service, that there 
was no previous record of treatment or work-up, and that any 
opinion would be speculative, the Board concludes that there 
is no nexus to service because there is no information to 
show that it was even minimally likely. 

The Board now turns to the issue of presumptive service-
connection as a result of exposure to herbicides.  The 
veteran had extensive service in the Republic of Vietnam and 
his reports of exposure to herbicides are presumed credible.  
However, dermatitis is not a disease that is presumed to be 
associated with exposure to Agent Orange. 

The Board acknowledges the veteran's contentions that the 
diagnosed dermatitis was incurred in or aggravated by active 
military service, including the assertion that his claimed 
disability was due to herbicide exposure during Vietnam 
service.  However, the record does not show that the veteran 
has the medical expertise that would render competent his 
statements as to the relationship between his active military 
service and the claimed disability.  These opinions alone 
cannot meet the burden imposed by 38 C.F.R. §§ 3.303 and 
3.309 with respect to the relationship between events 
incurred during service and his dermatitis.  See Moray v. 
Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In an April 2001 statement, the veteran's private family 
practice physician opined that the veteran's health problems 
including dermatitis were "consistent with many of the things 
we have seen repeated with exposure to Agent Orange."  She 
further noted that the veteran's claimed herbicide exposure 
"could very possibly be a contributing factor" to his health 
problems.  In a June 2002 letter, the RO requested that this 
physician provide VA with any studies or treatises showing a 
correlation between the veteran's dermatitis to Agent Orange 
exposure.  The physician did not respond to the RO's request.  
An opinion may be insufficient where it is not shown to have 
been based on clinical data and was not accompanied by any 
other rationale to support the opinion.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The physician's April 2001 
medical opinion gives no indication that she reviewed 
evidence in the veteran's claims file before issuing the 
opinion.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  Based upon the 
lack of rationale provided in the private physician's April 
2001 opinion, the Board finds that it is considered of less 
probative value than the other competent medical evidence of 
record.

The weight of the credible evidence demonstrates that the 
veteran's current dermatitis first manifested many years 
after service and is not related to any incident of active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied. See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO sent correspondence to the veteran in 
February 2001; rating decisions in May 2002 and October 2002; 
a statement of the case in March 2003; and a supplemental 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  VA subsequently readjudicated 
the claims based on all the evidence in August 2005, without 
taint from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the timing or content of the notice did not 
affect the essential fairness of the decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (200, rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Because the claims are 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO obtained VA treatment records and afforded the veteran 
several VA examinations in connection with his claim.  VA has 
not had any failure to obtain evidence of which VA must 
notify the veteran.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A.
§§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

An increased rating for a right knee disability is denied. 

Service connection for a skin disability is denied. 



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


